FILED
                                                                             IN THE OFFICE OF THE
                                                                          CLERK OF SUPREME COURT
                                                                               OCTOBER 14, 2021
                                                                           STATE OF NORTH DAKOTA




                    IN THE SUPREME COURT
                    STATE OF NORTH DAKOTA

                                   2021 ND 181

In the Matter of the Estate of Lyle M. Nelson, Deceased.


First National Bank and Trust Co. of Williston,
as personal representative of the Estate of
Lyle M. Nelson, Lavina Domagala, Trust Officer,       Petitioner and Appellee
      v.
Glenn S. Solberg,                                  Respondent and Appellant
      and
Sharon Solberg Yoder; Bruce Solberg; Elaine Solberg Olson;
Gloria Dei Lutheran Church; United Lutheran Church of Zahl;
Dakota Boys Ranch of Minot; Heritage Center of Williston;
Sons of Norway Lodge #086 of Williston; James Memorial
Preservation Society (Old Library); Veterans and Friends of
Old Armory; Douglas Murawski; James Murawski; Sandra Barnum;
Eric Olson; Samuel Olson; Adam Olson; Tracy Solberg Willette;
Angela Solberg; Russell Solberg,                                Respondents

                                No. 20210084

Appeal from the District Court of Williams County, Northwest Judicial
District, the Honorable Joshua B. Rustad, Judge.

AFFIRMED.

Opinion of the Court by VandeWalle, Justice.
Brent M. Olson, Minot, ND, for petitioner and appellee.

Glenn Solberg, self-represented, Zahl, ND, respondent and appellant.
                               Estate of Nelson
                                No. 20210084

VandeWalle, Justice.

[¶1] Glenn Solberg appealed from two district court orders denying his
motions for relief under N.D.R.Civ.P. 60(b)(6). We summarily affirm under
N.D.R.App.P. 35.1(a)(1) and (4), and award costs and attorney fees.

[¶2] The Lyle Nelson Estate requests attorney fees and costs under
N.D.R.App.P. 38 for a frivolous appeal. If an appeal is frivolous, this Court may
award damages and costs, including attorney’s fees. N.D.R.App.P. 38. “An
appeal is frivolous if it is flagrantly groundless, devoid of merit, or
demonstrates persistence in the course of litigation which could be seen as
evidence of bad faith.” Gerving v. Gerving, 2021 ND 50, ¶ 8, 956 N.W.2d 403
(quoting Larson v. Larson, 2002 ND 196, ¶ 13, 653 N.W.2d 869). Solberg’s
arguments and unsupported assertions are “so factually and legally devoid of
merit that [he] should have been aware of the impossibility of success on
appeal.” Nails v. US Bank (USA) N.A., 2015 ND 51, ¶ 2, 861 N.W.2d 172
(quoting Riemers v. O’Halloran, 2004 ND 79, ¶ 16, 678 N.W.2d 547). We
previously concluded Solberg’s arguments were frivolous and completely
without merit. Estate of Nelson, 2018 ND 118, ¶ 14, 910 N.W.2d 856. Solberg
is attempting to relitigate the same issue that was previously decided by this
Court. Id. at ¶ 11 (“The district court properly concluded that, with certainty,
it would be impossible for Glenn Solberg to obtain the relief he requested from
the Lyle Nelson Estate.”).

[¶3] If a party seeks more than a token amount of attorney fees, an affidavit
documenting the work performed should accompany the request. Thompson v.
Molde, 2018 ND 245, ¶ 12, 919 N.W.2d 341. The Lyle Nelson Estate submitted
an affidavit and itemized statement, however, the documented amount,
$10,832.60, includes travel expenses to attend oral argument. Because oral
argument in this case was held by reliable electronic means, we award the Lyle




                                       1
Nelson Estate double costs and attorney fees in the amount of $9,500 for
defending the frivolous appeal.

[¶4] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                   2